Citation Nr: 1039420	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  04-36 112	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected post traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1950 to March 
1952.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  

In November 2006, the Board remanded several issues for further 
development to include providing proper notice.  In December 
2006, the Veteran received a compliant notice letter with regard 
to the remaining issue on appeal.  In February 2009, the Board 
remanded the matter to afford the Veteran an adequate VA 
examination, which was obtained in April 2009 with a May 2009 
addendum.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's prior remands with regard 
to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. App. 
268 (1998) where Board's remand instructions were substantially 
complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Hypertension has not been shown to be causally or 
etiologically related to the Veteran's military service, or to 
have manifested within one year after service, or to be related 
to a service-connected disorder.  


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be 
presumed to have had its onset in active service, and was not 
proximately due to or aggravated by a service-connected disorder.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a) 
(2010); 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was fully satisfied 
by a letter sent to the Veteran in December 2006 with regard to 
the claim.  The letter addressed all of the notice elements, to 
include establishing service connection on both a direct and 
secondary basis, and contained the relevant rating criteria and 
effective date provisions.  Although the notice was provided 
after the initial adjudication of the Veteran's claim in April 
2003, the claim was subsequently readjudicated in a December 2008 
supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under the 
VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All available service treatment records as 
well as all identified VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  

Pursuant to the Board's February 2009 remand, a VA examination 
with respect to the claim was obtained in April 2009 and an 
addendum was obtained in May 2009.  38 C.F.R. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinion 
obtained in this case is adequate, as it is predicated on a 
reading of the service and post-service medical records in the 
Veteran's claims file.  It considered all of the pertinent 
evidence of record, to include the Veteran's service and post-
service records and the statements of the Veteran, and provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to his claim.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on an 
aggravation basis without establishing a pre-aggravation baseline 
level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The new 
provisions amount to substantive changes to the manner in which 
38 C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  In this case, the Veteran filed his claim in 
December 2002 well before the amendments went into effect.  
Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran because it does 
not require the establishment of a baseline before an award of 
service connection may be made. 

Service connection for certain diseases, such as hypertension, 
may be also be established on a presumptive basis by showing that 
it manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

Parenthetically, the Board notes that the term "hypertension" 
refers to persistently high arterial blood pressure.  Medical 
authorities have suggested various thresholds ranging from 140 
mm. Hg systolic and from 90 mm. Hg diastolic.  Dorland's 
Illustrated Medical Dictionary 1138 (30th ed. 2003).  Dorland's 
at 889.  For VA disability purposes, hypertension means diastolic 
pressure of predominantly 90 mm. or more or isolated systolic 
pressure of predominantly 160 mm. or more with diastolic pressure 
of less than 90 mm.  Hypertension must be confirmed by readings 
taken two or more times on at least three different days.  38 
C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  For hypertension to be 
10 percent disabling, diastolic pressure must be predominantly 
100 or more, or systolic pressure must be predominantly 160 or 
more, or; minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In considering all of the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for hypertension.  

The Veteran's service treatment records are absent for 
complaints, treatment, findings, or diagnoses of hypertension.  
In fact, during the April 2003 VA examination, the Veteran 
asserted that he was first diagnosed with hypertension 15 years 
earlier, which would place the onset of hypertension in 
approximately 1988.  VA treatment records reflect that the 
Veteran had a diagnosis of essential hypertension in 1998.  Based 
on the Veteran's self report, he was not diagnosed with 
hypertension until approximately 36 years after his separation 
from service.  A prolonged period without medical complaint can 
be considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability. 
 See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
Board must consider all the evidence including the availability 
of medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim for 
service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence of 
disability and thus suggesting that the absence of medical 
evidence may establish the absence of disability in other 
circumstances).  Thus, when appropriate, the Board may consider 
the absence of evidence when engaging in a fact finding role. 
 See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of the 
section 1111 presumption of soundness).  Thus, the Board 
concludes that the Veteran's hypertension did not develop until 
many years after his separation from service.  

Instead, the Veteran is contending that his service-connected 
PTSD is aggravating his hypertension.  As stated above, opinions 
that adequately address this question were obtained in April 2003 
and in April and May 2009.  After a thorough review of the record 
and an examination of the Veteran, the April 2003 examiner 
concluded that his hypertension was not secondary to PTSD or a 
nervous condition.  The explanation noted that there was no 
conclusive data in the medical literature to support such a 
claim.  However, because this opinion did not address the issue 
of whether the Veteran's PTSD permanently aggravated his 
hypertension, the Board had remanded the issue for further 
development.  The examiner concluded in April 2009 that it was 
less likely than not that the Veteran's hypertension is caused by 
PTSD.  The rationale was that there was no supporting 
documentation in the medical literature to suggest that PTSD is a 
cause of hypertension.  

In May 2009, the examiner clarified that it would be mere 
speculation to state that the Veteran's hypertension is 
permanently aggravated by PTSD.  The rationale was that the 
Veteran had multiple risk factors for the development of 
hypertension and its complications, including a strong history of 
alcohol use and prior tobacco use.  Although the Veteran does 
have PTSD, which may cause transient elevations in blood pressure 
that contribute to problems with blood pressure regulation and 
therefore put the individual at higher risk of hypertensive 
complications, there is no clear evidence that PTSD has actually 
worsened his blood pressure.  The Veteran had only required two 
medications to treat his hypertension.  From review of the 
Veteran's blood pressure over time, the examiner observed that it 
had been fluctuant, which can be consistent with the natural 
course of essential hypertension.  Therefore, it would be mere 
speculation to state that the Veteran's hypertension is 
permanently aggravated by PTSD.

The Board affords the VA examiner's opinions great probative 
value as they are based on a complete review of the Veteran's 
claims file and relevant medical literature as well as an 
examination of the Veteran.  Although the examiner did not state 
her opinion using the phrase less likely than not when addressing 
the aggravation question, the meaning is nevertheless clear.  She 
clearly noted that there was no indication that the Veteran's 
PTSD had actually worsened his hypertension beyond transient 
elevations in blood pressure.  As stated above, transient 
increases in a disability, alone, do not constitute sufficient 
evidence of aggravation unless the underlying condition worsened.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, the 
competent medical evidence is against a finding that the 
Veteran's PTSD permanently aggravated his hypertension.  

The Board observes the article the Veteran submitted in July 2003 
that indicated an association between PTSD and hypertension.  
However, this evidence is general in nature and no examiner has 
specifically related the information contained therein to the 
Veteran.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) ("This 
is not to say that medical article and treatise evidence are 
irrelevant or unimportant; they can provide important support 
when combined with an opinion of a medical professional.").  On 
the contrary, as reflected above, following a complete review of 
the Veteran's relevant medical information and a review of the 
medical literature, an examiner has indicated that the Veteran's 
hypertension was not caused or aggravated by his PTSD.

In conclusion, the competent medical evidence does not reveal a 
nexus to hypertension and the Veteran's service.  Additionally, 
the evidence does not support service connection by a presumptive 
basis because there is no competent medical evidence showing that 
the Veteran's hypertension manifested itself to a degree of 10 
percent or more within one year from the date of his separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, 
the evidence does not indicate that hypertension is related to 
another service-connected disability, to include PTSD.  38 C.F.R. 
§ 3.310 (2006).  As such, service connection must be denied.  
38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected PTSD, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


